Citation Nr: 0918442	
Decision Date: 05/15/09    Archive Date: 05/21/09

DOCKET NO.  98-18 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a respiratory disorder 
to include asbestosis.

[The issues of entitlement to service connection for 
bilateral sensorineural hearing loss and entitlement to 
service connection for a sleep disorder are addressed in a 
separate decision under a different docket number.]    


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1963 to 
September 1966.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in February 2001, November 2003, and 
May 2008.  This matter was initially on appeal from a 
September 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2000, the Veteran presented hearing testimony 
pertinent to the issue on appeal before Veterans Law Judge 
Holly E. Moehlmann at a Travel Board hearing.  Later, the 
Veteran again testified at a Travel Board hearing before 
Veterans Law Judge John E. Ormond, Jr. regarding the issue on 
appeal.  The transcripts of the hearings are associated with 
the claims file.  Since the law requires that the Veterans 
Law Judge who conducts a hearing on appeal must participate 
in any decision made on that appeal, this matter will be 
decided by a three member panel of Veterans Law Judges, which 
will include the two Veterans Law Judges that presided over 
the Board hearings.  See 38 U.S.C.A. § 7102 (West 2002); 38 
C.F.R. § 20.707 (2008). 

The Board notes that the lengthy procedural history of this 
case was previously discussed in the introduction portion of 
the May 2008 Board Remand.  The case now again returns to the 
Board for appellate consideration following the completion of 
additional development pursuant to the Board's remand.





FINDING OF FACT

A respiratory disorder manifested by sleep hypoventilation 
has been linked to active military service by competent 
medical opinion.  


CONCLUSION OF LAW

A respiratory disorder characterized by sleep hypoventilation 
was incurred during active military service.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In light of the full grant of benefits sought on appeal in 
this decision, no further notification or assistance is 
necessary to develop facts pertinent to this claim.  To the 
extent that there is any notice deficiency, such will be 
remedied by the agency of original jurisdiction (AOJ) when 
effectuating the award of benefits.  

Analysis

The Veteran seeks entitlement to service connection for a 
respiratory disorder to include asbestosis.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b) (2008).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2008).  

Initially, the Board notes that the medical evidence does not 
show that the Veteran currently suffers from asbestosis.  In 
this regard, the Board recognizes that a private physician 
wrote in a December 1997 letter that the Veteran's October 
1997 chest x-rays showed parenchymal abnormalities consistent 
with asbestosis.  However, the August 2008 VA respiratory 
examiner found that the Veteran did not have asbestosis.  He 
explained that the chest x-ray and pulmonary function tests 
done at that time did not include findings consistent with 
asbestosis.  He further noted that pulmonary function tests 
in the past were normal.  As the respiratory examiner 
provided a sound rationale for his conclusion and based his 
conclusion on review of the claims folder to include the 
December 1997 letter as well as current examination findings, 
the Board affords his opinion greater probative value than 
the earlier opinion provided by the private physician.  
Moreover, the Board notes that the August 2008 respiratory 
examiner's conclusion is essentially consistent with the 
conclusions drawn by VA respiratory examiners in September 
2001 and August 2004.  

Nevertheless, the medical evidence does show that the Veteran 
has a current respiratory disorder that is related to his 
period of active service.  While the Board observes that the 
Veteran's service treatment records are absent of any 
references to respiratory problems, it is noted that the 
Veteran competently reported at the August 2008 VA 
respiratory examination that he first began to experience 
hypersomnolence in 1967 and has continued to experience such 
symptomatology since that time.  Layno v. Brown, 6 Vet. App. 
465, 469-70 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed 
Cir. 2007).  The Board notes that the respiratory examiner 
found the Veteran's account credible upon review of the 
claims folder and interview of the Veteran and there is no 
evidence in the record that contradicts the Veteran's 
account.  Also, while the respiratory examiner noted that the 
Veteran did not have obstructive sleep apnea as recorded on a 
sleep study in 2001, he did find that the Veteran currently 
had sleep hypoventilation, which could lead to significant 
sleep disturbances, that was as likely as not present while 
in service.  

The Board notes that hypoventilation is defined as a state in 
which there is a reduced amount of air entering the pulmonary 
alveoli resulting in increased carbon dioxide tension.  See 
Dorland Illustrated Medical History, 30th Edition.  Upon 
consideration of its definition, the Board notes that 
hypoventilation is not, in and of itself, shown to be a 
chronic respiratory disability.  

However, it is noted that the August 2004 VA respiratory 
examiner previously diagnosed the Veteran with sleep 
disordered breathing due to his nocturnal hypoventilation 
leading to hypoxemia and excessive daytime somnolence.  
Similarly, the May 2001 VA respiratory examiner noted a 
diagnosis of sleep disordered breathing based on examination 
of the Veteran and sleep studies, explaining that central 
apnea with significant hypoxemia was more likely than not 
resulting in subjective excessive daytime somnolence.  Thus, 
while it is not clear that "sleep disordered breathing" 
sufficiently specifies the current respiratory disorder from 
which the Veteran suffers and the Board recognizes that 
August 2008 VA respiratory examiner was somewhat vague in 
identifying the precise chronic respiratory disorder to which 
the Veteran's hypoventilation is attributed, it is clear that 
a respiratory disorder manifested by sleep hypoventilation 
has been clinically identified.  Moreover, the August 2008 
examiner specifically linked this respiratory disorder to the 
Veteran's period of active military service.  

Thus, in consideration of the foregoing, the Board finds that 
service connection for a respiratory disorder characterized 
by sleep hypoventilation is warranted in this case.  
38 C.F.R. § 3.303 (2008). 








	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for a respiratory disorder 
characterized by sleep hypoventilation is granted.  



			
	Holly E. Moehlmann	John E. Ormond, Jr.   
	   Veterans Law Judge                               
	Veterans Law Judge
           Board of Veterans' Appeals                           
Board of Veterans' Appeals



________________________________
Michelle L. Kane 
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


